 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    ALLEN HAMMLER,                                     No. 2:18-cv-3251 MCE CKD P
12                        Plaintiff,
13           v.                                          ORDER
14    J. LYONS, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 30, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed October 30, 2019, (ECF No. 13) are
 3   ADOPTED in full;
 4           2. Plaintiff’s claims against defendant Lyons appearing in plaintiff’s amended complaint are
 5   DISMISSED for failure to state a claim upon which relief can be granted;

 6           3. All remaining claims are transferred to the Fresno Division of this court; and
 7           4. All future filings shall reference the new Fresno case number assigned and shall be
 8   filed at:
                            United States District Court
 9                          Eastern District of California
                            2500 Tulare Street
10                          Fresno, CA 93721
11           IT IS SO ORDERED.
12   Dated: November 19, 2019

13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                        2
